JUDGE WHITE
delivered the opinion oe the court.
This is an action for trespass far cutting timber, brought by appellee against appellants in the Wolfe Circuit Court. Upon trial 'by jury a judgment of $25 was rendered against •appellants, that being the value of the timber cut as fixed, by the jury. The question of the jurisdiction of this court is presented by appellee in a motion to dismiss. If there he no question of title involved this court clearly has no juris•diction of a judgment of only $25.
The petition alleges title and possession of a certain boundary of land, and charges trespass by appellants cutting timber, etc. The answer “denies, that appellee (plaintiff below) is the owner or in possession of the boundary described or of any land extending west of the north 9 west line of Samuel Young,” etc., and “deny that they unlawfully or wrongfully entered, cut and removed timber,” etc. The answer nowhere claims the land as that of defendant, and while it denies the right of recovery the answer does not *606bring into question! tbe title, so that a judgment herein, would bar an action in ejectment.
Therefore, we are of opinion that the only amount in controversy is the judgment for $25, and that sum being below this court’s jurisdiction the appeal is dismissed.